Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 1 of 15 Page ID #:114
                                                                          ~~..E

                     District Court Case# 18-10188-AG             ~~"~ _~ ~h             ~~

       IN THE UNITED STATES COURT CENTRAL DIS~~~ i{.-_~~ ~{  ~~':s~ ~_~~'';
                                                           u,~ i. iu" 1. at ~t.
                                              t.~~i
                    SANTA ANA DIVISION              _~.~-~ r~~+`~~~-~-~
                                                                   Y




                       STEVEN MARK ROSENBERG,

                              Plaintiff-Appellant,

                                       u

     DEUTSCHE BANK NATIONAL TRUST COMPANY,AS TRUSTEE
         FOR ALLIANCE BANCORP, MORTGAGE BACKED
             CERTIFICATE SERIES 2007-OA1, MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS,INC., OCWEN LOAN
                     SERVICING,LLC.,

                              Defendant-Appellee

           On Appeal from the United States District Bankruptcy Court
            for the Central District of California, San Fernando Valley
                            AP Case# 1:17-ap-01096-vk
                          Hon. Judge Andrew J. Guilford


 OPENING BRIEF OF PLAINTIFF-APPELLANT,STEVEN MARK ROSENBERG,FROM
  THE JUNE 7, 2018 JUDGMENT IN THE UNITED STATES BANKRUPTCY COURT,
 CENTRAL DISTRICT OF CALIFORNIA,SAN FERNANDO DIVISION, BANKRUPTCY
CASE NO. 1:17-BK-11748-VK, ADVERSARY PROCEEDING NO. 1:17-AP-01096-VK, THE
                HONORABLE VICTORIA KAUFMAN PRESIDING


                                      Steven Mark Rosenberg,In Pro Per
                                      106 '/2 Judge John Aiso St. #225
                                      LA,CA 90012 Tel. # 310-971-5037
                                      Founder~a'~puttingelders 1 st.org




                                                                                  Page
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 2 of 15 Page ID #:115




                 I.      STATEMENT REGARDING ORAL ARGUMENT

       The fraud allegations concerning the actions of Defendants as further detailed herein are

factually intensive, and Plaintiff, Steven Mark Rosenberg ("Rosenberg") respectfully suggests

that the Court would benefit from hearing Plaintiff explain certain details that may shed further

light on the allegations set forth in the Complaint. Rosenberg seeks to vacate the Bankruptcy

Court's judgment on the pleadings based upon the application ofthe facts in this case to the law

in addition to legal errors committed by the Bankruptcy Court, and it is an understanding of the

nuances in the facts of this matter than oral argument would benefit.




                                                                                                Page 2
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 3 of 15 Page ID #:116




                                                II.        TABLE OF CONTENTS

I.          STATEMENT REGARDING ORAL ARGUMENT........................................ii

II.         TABLE OF CONTENTS........................................................................iii

III.        TABLE OF AUTHORITIES.................................................................... iv

IV.         JURISDICTIONAL STATEMENT.............................................................1

V.          STATEMENT OF ISSUES.......................................................................2

VI.         STATEMENT OF THE CASE...................................................................2

VII.        SUMMARY OF THE ARGUMENT............................................................3

VIII.       ARGUMENT

       A. Did the Bankruptcy Court err when it granted judgment on the pleadings in favor of the
          Defendants?.........................................................................................................................4

       B. Whether the Bankruptcy Court erred in determining that Rosenberg's claims were barred
          by the statute of limitations?................................................................................................7

IX.         CONCLUSION AND PRAYER FOR RELIEF..................................................9




                                                                                                                                         Page
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 4 of 15 Page ID #:117




                          CERTIFICATE OF COMPLIANCE


Pursuant to Fed. R. App. P. 32(a)(7)(C), I certify that:
This brief complies with the type-volume limitation of Fed. R. App.P. 32(a)(7)(B)
because this brief contains 3582 words, excluding the parts ofthe brief exempted by Fed.
R. App.P. 32(a)(7)(B)(iii).
This brief complies with the typeface requirements of Fed. R. App. P. 32(a)(5) and the
type style requirements of Fed. R. App. P. 32(a)(6) because this brief has been prepared
in a proportionately spaced typeface using [insert name and version of word processing
program] Times New Roman 14-point font.


Date: June 5, 2019




                                          Steven Mark Rosenberg




                                                                                      Page
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 5 of 15 Page ID #:118




                               III.    TABLE OF AUTHORITIES

Cases:                                                            Pages

Gearhart v. Thorne,
      768 F.2d 1072, 1073 (9th Cir. 1985)                            4

Doleman v. Meiji Mut. Life Ins. Co.,
      727 F.2d 1480, 1482(9th Cir. 1984)                             4

Hishon v. King Spalding,
      467 U.S. 69, 73(1984)                                          4

NL Indus., Inc. v. Kaplan,
       792, F.2d 896, 898 (9th Cir. 1986)                            4

Saterbak v. JP Morgan Chase Bank, N.A.,
       245 Cal. App. 4th 808 (2016)                                  5

Yvanova v. New Century Mortgage Corp.,
      62 Cal. 4th 919(2016)                                          6

Mann v. American Airlines,
      324 F.3d 1088, 1090(9th Cir. 2003)                             7

Lukovsky v. City,
      535 F.3d 1044, 1047(9th Cir. 2008)                             7

Jobe v. Krorasher~r,
        U046853(CaL C;t. App. Jun. 27, 2010                          7

Riclzar•c~s v. CH2M Hill, Inc..
         26 Cal. 4th 798, 811-818 (2001)                             8

Notirard Jar•vzs 1~p~xyers Assn. v. City ofI.,c~ iYabra,
       25 Cal. 4tl~i 809, 817(?001)                                  9


Statutes:

28 U.S.C. § 1334                                                      1
28 U.S.C. § 1331                                                      1
Cal. Civ. Code § 2924.17                                              3, 5-7, 9-10
Cal. Civ. Code § 2924.12                                              5




                                                                          Page ,
                                                                               j
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 6 of 15 Page ID #:119




                              IV.     JURISDICTIONAL STATEMENT

    A. District Court's Jurisdiction

        Pursuant to 28 U.S.C. § 1334 the District Court has original and exclusive jurisdiction

over all cases arising under the Bankruptcy Code. Moreover, under 28 U.S.C. § 1331, the

District Court has "original jurisdiction of all civil actions arising under the...laws...ofthe

United States." Plaintiff's action against the Defendants alleges causes of action for violation of

1 1 U.S.C. § 524(a), violation of Federal Rule of Bankruptcy Procedure 3001(c)(2)(B) and (C),

fraudulent concealment, violation of 18 U.S.C. § 157 and declaratory relief.

        The Bankruptcy Court entered the Amended Order on June 7, 2018 from which this

appeal was taken (the "Amended Order"). See Docket 56 Appendix #1 (pg. 6). The Amended

Order constitutes a final judgment.l See Appendix 2(pgs. 1-6). While the Amended Order was

entered on June 7th, Rosenberg timely filed a Motion to Alter or Amend Judgment(Docket #58

See Appendix 3)on June 11, 2018. The Bankruptcy Court did not rule on the Motion to Amend

until November 21, 2018, when it entered an Order denying Rosenberg's Motion (Doc. #74 See

Appendix 4). Rosenberg timely filed a Notice of Appeal on December 6, 2018 (Doc. #78 See

Appendix 5).

        On December 7, 2018, the District Court filed a Notice Regarding Appeal from

Bankruptcy Court which provided that Rosenberg's appeal from the Bankruptcy Court would be

heard in and determined by the District Court(See Appendix 6). Thus, for all the foregoing

reasons, this Court has jurisdiction over this matter.         THIS ENTRY FORMAT: NOT ap TO

santa ana/ abbreviation LOOK UP: abbreviation for District Crt Under 4letters




1 In fact, the Bankruptcy Court's original order entered on May 14, 2018 {Doc.#5}expressly provided that "This is
a final judgment". PAGE 2 fine 17
                                                                                                           .
                                                                                                            Page

                                                      l
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 7 of 15 Page ID #:120




                                     V.        STATEMENT OF ISSUES

     1. Did the Bankruptcy Court err when it granted judgment on the pleadings in favor of the

         Defendants?

    2. Whether the Bankruptcy Court erred in determining that Rosenberg's claims were barred

         by the statute oflimitations?

                                      VI.      STATEMENT OF THE CASE

         Rosenberg filed a voluntary petition under Chapter 7 ofthe Bankruptcy Code on June 30,

under case # 1:17-BK-11748-vk. On November 27, 2017, Rosenberg filed an adversary

proceeding 1:17-ap-01096-vk against the Defendants.Z The adversary complaint alleged, among

other things, that the Defendants violated Federal Rule of Bankruptcy Procedure("FRBP")

3001(c)(2)(B) and (C), fraudulent concealment, violation of 18 U.S.C. § 157, and sought both

declaratory relief and a jury trial. On February 13, 2018, the Defendants filed a Motion for

Judgment on the Pleadings (See Appendix #7). The Defendants soughtjudgment primarily on

allegations that Rosenberg's claims were time-barred under California Law. Moreover,

Defendants argued that Rosenberg's fraudulent concealment claims failed since he could not

demonstrate that he sustained any damages a result ofthe fraud.

         On May 14, 2018, the Court granted the Defendants' Motion for Judgment on the

Pleadings(Doc. #49-50 See Appendix # 8 & 9). The Court entered an Amended Order on June 7,

2018. On June 11, 2018, Rosenberg filed a Motion to Alter or Amend Judgment(Doc. #58). The

Court entered an Order denying the Motion on November 21,2018 (Exhibit 10). On December




Z On or about June 1, 2019, Rosenberg receiving a Notice of Servicing Transfer which stated that Defendant Ocwen
would no longer be servicing his loan after May 31, 2019 and that PHH Mortgage Services was the new loan
servicer. Thus, it is not clear at this point what, if any rights, Ocwen has in this matter going forward with respect
to the Deed of Trust or Property. Moreover, it is unclear of PHH Mortgage Services' role and whether they are now
a necessary party to this litigation.

                                                                                                                ......Page 7

                                                    ~~
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 8 of 15 Page ID #:121




6, 2018, Rosenberg filed a Notice of Appeal(See Appendix 11). On March 15, 2019, this Court

issued a Minute Order requiring Rosenberg to show cause in writing on or before March 27,

2019 why his Appeal should not be dismissed for lack of prosecution.(See Appendix 12)

       On April 1, 2019, the Court entered an Order dismissing Rosenberg's Appeal for Lack of

Prosecution for Failure to Comply with the Court's Order. (See Appendix 13) On Apri126,

2019, Rosenberg filed a Motion to Alter ar Amend Judgment pursuant to Fed. R. Civ. P. 59 and

Fed. R. Civ. P. 60(b).(See Appendix 14) Rosenberg sought to vacate the Court's Order

dismissing his Appeal based on evidence that he had been severely ill during the period of time

that the Court ordered that he show cause in writing. This Court subsequently entered a Minute

Order extending Rosenberg's deadline to file an opening brief to June 5, 2019 at 4:00 p.m.(See

Appendix 15)Docket #

                            VII.    SUMMARY OF ARGUMENT

       The Bankruptcy Court erred in granting Defendants' Motion for Judgment on the

Pleadings. In so doing, the Court incorrectly applied California law and wrongfully concluded

that Rosenberg lacked standing in a "pre-foreclosure action". Based on its assumption of lack of

standing, the Court admittedly did not even consider Rosenberg's fraudulent concealment claim.

Moreover, the Court completely ignored several causes of action plead in Rosenberg's

Complaint, including violations of Cal. Civ. Code § 2924.17.

       In addition, the Bankruptcy Court incorrectly concluded that Rosenberg's claims were

time-barred under the statute of limitations. The Court misapplied the Doctrine of Equitable

Tolling, failed to consider evidence of continuing fraud on the part of Defendants, making the

doctrines of continuing violations and/or continuous accrual applicable. Moreover, Rosenberg's




                                                                                               Page g
                                          ~~ —
 Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 9 of 15 Page ID #:122




cause of action under Cal. Civ. Code § 2924.17is ripe since the assignment occurred in March of

2017, a mere seven(7) months prior to the filing of the Adversary Complaint.



                                       VIII. ARGUMENT

    A. Did the Bankruptcy Court err when it granted judgment on the pleadings in favor
       of the Defendants?

        1. Standard of Review

        This Court review judgments on the pleadings de novo. Gearhart v. Thorne, 768 F.2d

1072, 1073 (9th Cir. 1985). All allegations offact by the party opposing the motion are accepted

as true. Doleman v. Meiji Mut. Life Ins. Co., 727 F.2d 1480, 1482(9th Cir. 1984). A dismissal on

the pleadings for failure to state a claim is proper if"the movant clearly establishes that no

material issue of fact remains to be resolved and that he is entitled to judgment as a matter of

law." Id. A motion for judgment on the pleadings is subject to the same test as a motion under

Rule 12(b)(6), the Court can affirm the lower court's dismissal only if"it is clear that no relief

could be granted under any set of facts that could be proven consistent with the allegations."

Hishon v. King Spalding, 467 U.S. 69, 73 (1984). Moreover, all material allegations in the

complaint must be construed, and all doubts resolved, in the light most favorable to the plaintiff.

NL Indus., Inc. v. Kaplan, 792, F.2d 896, 898 (9th Cir. 1986).

       2. Argument

       In granting the Defendants'judgment on the pleadings Docket #74, the Bankruptcy Court

relied heavily on Rosenberg's claims of fraud, cancellation and rescission as being barred under

the statute of limitations in California. Moreover, the Court denied Rosenberg's fraudulent

concealment action since he "lacked standing in apre-foreclosure action to challenge a

foreclosure sale" under California law.(See Appendix 16 pg.5 # Line# 20-24) While the statute

                                                                                                 .
                                                                                                 ......Page
                                                    U
                                                    _
                                                      ~
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 10 of 15 Page ID #:123




of limitations issue is discussed below, Rosenberg addresses the Bankruptcy Court's errors

resulting from its misapplication of both the facts and California law to the facts.

        In its June 7, 2018 Amended Order, the Bankruptcy Court declined to consider whether

Rosenberg had properly alleged fraudulent concealment since he could not "demonstrate that he

sustained damage as a result ofthe concealed fact."(See Appendix 17) Yet, the allegations in

the Rosenberg's Complaint contain a very different argument, one that the Bankruptcy Court did

not consider. Some of the Bankruptcy Court's confusion may stem from the organization and

headings of the Complaint. The Complaint does indeed list five(5)distinct claims, or causes of

actions, under distinct headings.(See Appendix cgs.                Line#         However,

throughout the Complaint additional causes of action are plead with sufficient specificity.

        More specifically, the Complaint also alleges under separate headings that "The Deed of

Trust is Void Ab Initio Based on Forgery", Assignments Made by Alliance Bancorp., Inc. of

Deed of Trust Are Void" and "Violations of California Civil Code Section CaL Civ. Code §

2924.17". (See IBID) The last of these causes of action is of particular importance here. In the

Amended Order the Bankruptcy Court relies heavily on the Saterbak v. JP Morgan Chase Bank,

N.A., 245 Cal. App. 4th 808(2016)for the proposition that a homeowner lacks standing to

challenge a foreclosure pre-foreclosure sale.

       In Saterbak, the court expressly declined to consider Saterbak's efforts to challenge the

defects in the assignment ofthe lender's deed-of-trust. Saterbak argued that Sections Cal. Civ.

Code § 2924.17and 2924.12 of the California Homeowner Bill of Rights(HBOR)gave her

standing. However, the court declined to consider Saterbak's arguments since the deed-of-trust

was assigned in December of 2011 and not recorded until December of 2012. The HBOR did not

go into effect until January 1, 2013 and the legislation did not provide for retroactivity. Id. at



                                                                                                     Page (O
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 11 of 15 Page ID #:124




 818. Section Cal. Civ. Code § 2924.17provides in relevant.part that an "assignment of a deed of

 trust...shall be accurate and complete and supported by competent and reliable evidence."

 Section Cal. Civ. Code § 2924.17permits borrowers to bring an action for damages or injunctive

 relief fora "material violation of Section... Cal. Civ. Code § 2924.17."

         Thus, not only did the Bankruptcy Court entirely ignore a cause of action set forth in the

 Complaint, but it misapplied the Saterbak case, wrongfully concluding that Rosenberg lacked

standing even though he clearly has standing under the HBOR. What's worse, the Bankruptcy

Court expressly declined to consider Rosenberg's fraudulent concealment action on the mistaken

 belief that he lacked standing.3 Rosenberg sufficiently plead and provided documentation (as

cited in section 48 of the Complaint)(See Appendix #                     pg.#         Line#           which

support his allegations that Defendants failed to comply with Cal. Civ. Code § 2924.17by filing a

false and unverified declaration.

         Likewise, the Bankruptcy Court cites Yvanova v. New Century Mortgage Corp.,62 Cal.

4th 919(2016)to hold that since Rosenberg was not a party to the PSA he does not have

standing to bring a suit to void it. Moreover, the Court held that since Rosenberg's failure to state

a claim was based on a lack of standing, he could not amend the Complaint to state a claim for

relief on the current facts. However, like Saterbak, the assignment at issue in Yvanova occurred

prior to the effective date of HBOR. Thus,the Bankruptcy Court's reliance on Yvanova is

misplaced in light of both the limited scope of Yvanova and the fact that the Court ignored causes

of action set forth in Rosenberg's Complaint as detailed above. In addition, the Court's




3 The Bankruptcy Court seemed predisposed from the outset of the adversary case to quickly dispose of
 Rosenberg's Complaint. At a status conference held on January 24, 2018, the Court made it clear of its desire to
 receive a motion for judgment on the pleadings, stating "Okay. Well, I know one of the parties...indicated they
 were going to file a motion for judgment on the pleadings. So hopefully they'll send that, but..."(emphasis added).
(Transcript 1/24/18, pg. 6, 1-4). Appendix 18 page 6 line 1-4

                                                                                                                Page
 Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 12 of 15 Page ID #:125




 conclusion that Rosenberg could not amend the Complaint since he lacked standing is improper,

 he does have standing and should be permitted an opportunity to amend the Complaint if needed.

         Based on the foregoing, the Bankruptcy Court could not have properly applied the

 standard for granting a judgment on the pleadings since it is not clear that "no relief could be

 granted under any set of facts that could be proven consistent with the allegations". Viewed in

 the light most favorable to Rosenberg, he has sufficiently plead causes of action for fraudulent

 concealment and violations of Cal. Civ. § 2924.17, causes of action which the Bankruptcy Court

 never even considered.

     B. Whether the Bankruptcy Court erred in determining that Rosenberg's claims were
        barred by the statute of limitations?

         1. Standard of Review

        This Court reviews dismissals on statute of limitations grounds de novo. Mann v.

 American Airlines, 324 F.3d 1088, 1090(9th Cir. 2003); Lukovsky v. City, 535 F.3d 1044, 1047

(9th Cir. 2008).

        2. Argument

        The Bankruptcy Court concluded that Rosenberg's forgery, and cancellation or rescission

 claims were barred under California law. Moreover, the Court held that Rosenberg's claims were

 not entitled to equitable tolling under California law. The Bankruptcy Court correctly sets forth

 the standard for equitable tolling. "Equitable tolling applies to situations in which a party has

 several legal remedies, pursues one such remedy reasonably and in good faith, and then turns to

the second remedy after the statute has expired on that remedy." Jobe v. Kronsberg, G046853

(Cal. Ct. App. Jun. 27, 2013). (See Appendix 19 pg.#            Line#

        The facts support that Rosenberg has tirelessly prosecuted this matter for a period of over

ten (10) years. Upon the completion of the probate case and subsequent appeal, Rosenberg filed


                                                                                                     Page
                                                   r
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 13 of 15 Page ID #:126




the adversary proceeding in Bankruptcy Court. Rosenberg has, in good faith, attempted to pursue

all possible remedies to resolve the legal and accounting mess created by the Defendants'

ongoing fraud. At the time of his parents' death, Rosenberg was the sole beneficiary of a trust

through which he inherited the property at issue in this litigation. He attempted to resolve the

matter in probate court. When that was no longer the suitable venue, and the case was dismissed

without prejudice, Rosenberg pursued his remedies in the Bankruptcy Court, the proper court for

his claims given his decision to file for bankruptcy protection. It is not clear how the Bankruptcy

Court can possibly conclude that Rosenberg has not reasonably and in good faith pursued his

available remedies.

        Yet, even if the Court concluded that the Doctrine of Equitable Tolling were not

applicable to his claims, his claims would still survive a statute of limitations defense. In its

Amended Order, the Bankruptcy Court failed to consider evidence of continuing fraud on the

part of Defendants. Namely, Defendants continued to file fraudulent and unverified assignments

up to, and even following, the date that Rosenberg filed his Adversary Complaint. In

Defendants' Request for Judicial Notice in Support of Defendants' Motion for Judgment on the

Pleadings(Adversary Case No. 1:17-ap-01096, #17), the Defendants list several

Assignments. The first of said assignments, listed in Section 9(See Appendix 20 page# 63

Line#     , was recorded on March 21, 2017. The second of said assignments, listed in Section

1 1,(Appendix 20 pg.#       Line#) was recorded on December 14, 2017. Both ofthese documents

were unverified, defective and part of a continuing pattern offraud on the part of Defendants as

alleged in the Complaint.

        Under California law, the continuing violation doctrine aggregates a series of wrongs or

injuries for purposes of the statute of limitations, treating the limitations period as accniing for



                                                                                                    Page (~
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 14 of 15 Page ID #:127




 all ofthem upon commission or sufferance of the last of them. Richards v. C:H21~iIIil1. Inc., ?6

 Cal. 4th 798, 811-$l 8(2001). Moreover, under the theory of continuous accrual, a series of

 wronbs or injuries may be viewed as each triggering its own limitations period, such that a suit

for relief matt' he partially time-barred as to older events but timely as to those within the

applicable limitations period. Hotivarc~,Ia~~vis Tcztpayers Assn. v. Cily ofL~r Hc~l~r~a, 25 Cal. 4th

809, 817(2001).

        The Complaint alleges fraudulent concealment, as well as a violation of Cal. Civ. Code §

2924.17, with respect to the March 21,2017"CORRECTION "Assignment. As discussed

above, pursuant to § 2924.12 Rosenberg has standing to bring the cause of action. Thus, to the

extent that the March 2017 and December 2017 CORRECTION Assignments constitute

evidence of continuing violations andlor continuous accrual, Rosenberg's claims are not barred

by the statute of limitations. Moreover, as Rosenberg alleges a violation of § 2924.17 in

connection with the March 21,2017 Assignment in the Complaint, he filed suit against

Defendants a mere seven (7) months later, well within the statutory timeframe. Rosenberg

submits that he should be granted leave to amend the Complaint to plead facts as they relate to

the December 2017 CORRECTION Assignment.

       As the District Court must consider the statutes of limitations issues de novo, Rosenberg

submits that his claims are not time bared under California law for all of the foregoing reasons.

                      IX.     CONCLUSION AND PRAYER FOR RELIEF

       The Bankruptcy Court erred in granting Defendants' Motion for Judgment on the

Pleadings. In so doing, the Court incorrectly applied California law and wrongfully concluded

that Rosenberg lacked standing in a "pre-foreclosure action". Based on its assumption of lack of

standing, the Court admittedly did not even consider Rosenberg's fraudulent concealment claim.




                                                 ~ ~~                                              Page I
Case 2:18-cv-10188-AG Document 31 Filed 06/05/19 Page 15 of 15 Page ID #:128




Moreover, the Court completely ignored several causes of action plead in Rosenberg's

Complaint, including violations of Cal. Civ. Code § 2924.17.

        In addition, the Bankruptcy Court incorrectly concluded that Rosenberg's claims were

time-barred under the statute of limitations. The Court misapplied the Doctrine of Equitable

Tolling, failed to consider evidence of continuing fraud on the part of Defendants, making the

doctrines of continuing violations and/or continuous accrual applicable. Moreover, Rosenberg's

cause of action under § 2924.17 is ripe since the purported "correction" assignment occurred in

March of 2017, a mere seven(7) months prior to the filing ofthe Adversary Complaint.

       WHEREFORE,Rosenberg respectfully requests that this Honorable Court enter an Order

granting the following relief:

      (a) Vacating the Bankruptcy Court's Amended Order granting Defendants' Motion for

           Judgment on the Pleadings;

      (b) Grant Rosenberg leave to amend the Complaint to plead additional facts and causes

           of action as set forth herein; and

      (c) Grant such other and further relief as the Court deems just and proper.



                                                    Respectfully Submitted,

Dated: June 5, 2019

                                                   Steven Mark Rosenberg
                                                   Pro Se Plaintiff-Appellant




                                                                                               Page ~~
